DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon US 2017/0048625 in view of Chung et al. US 2016/0260695.
	Regarding claim 1, Salmon Fig. 1 discloses a method for producing a stack arrangement, comprising the following steps: 
providing a base substrate 104 with a sensor component arranged thereon 102; applying a spacer layer 168 on the base substrate; 

providing a stack element 112 having a solder element 114 arranged thereon and arranging the stack element having the solder element on the spacer layer 168.
Salmon does not disclose a DAF (Die Attach Film) tape element arranged thereon the substrate and arranging the stack element having the DAF tape element on the spacer layer; and curing the DAF tape element by exerting heat and/or mechanical pressure in order to solidify DAF material of the DAF tape element.  
Chung et al. Figs. 3A-3B and [0041] teaches a stacked arrangement that uses a DAF (Die Attach Film) tape element 144 that is thermally cured after die stacking in order to solidify the material of the die attach film 144. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Salmon with a die attach film as taught by Chung et al. for the purpose of using an alternative way to form a stacked arrangement.
Claims 2-3, 9, 11-12, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon US 2017/0048625 and Chung et al. US 2016/0260695, further in view of Fuentes, US 8,982,577.
Regarding claim 2, Salmon as modified by Chung et al. teach the method as claimed in claim 1. The combination of references do not teach wherein structuring the spacer layer comprises forming a bleed stopper structure in the spacer layer in a manner adjoining the cavity region, and wherein the bleed stopper structure comprises Fig. 9 col. 2, lines 6-17 teaches a layer 112 that comprises cutouts 126 (e.g. bleed channels) adjoining the upper stack t the lower stack. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Salmon and Chung with bleed channels as taught by Fuentes for the purpose of minimizing the lateral spread of adhesive bleed (col. 1, line 66 - col. 2, line 17).
Regarding claim 3, Salmon as modified by Chung et al. and further modified by Fuentes teaches the method as claimed in claim 2. Fuentes teaches wherein the cutouts arranged in the bleed stopper structure are configured, during the step of curing the DAF tape element, due to providing capillary forces on partly liquefied DAF material of the DAF tape element, to guide the partly liquefied DAF material in a targeted manner into the cutouts and to accommodate it there (col. 1, line 66 - col. 2, line 17).  
Regarding claim 9, Salmon as modified by Chung et al. and further modified by Fuentes teaches the method as claimed in claim 2. Salmon Fig. 1 discloses wherein the base substrate comprises a base substrate cavity, 204, 206.
	Regarding claim 11, Salmon Fig. 1 discloses a method for producing a stack arrangement, comprising the following steps: 
providing a base substrate 104 with a sensor component arranged thereon 102; applying a spacer layer 168 on the base substrate; 
structuring the spacer layer 168 in order to expose the sensor component 102 and an associated cavity region 110; 
providing a stack element 112 having a solder element 114 arranged thereon and arranging the stack element having the solder element on the spacer layer 168.

Chung et al. Figs. 3A-3B and [0041] teaches a stacked arrangement that uses a DAF (Die Attach Film) tape element 144 that is thermally cured after die stacking in order to solidify the material of the die attach film 144. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Salmon with a die attach film as taught by Chung et al. for the purpose of using an alternative way to form a stacked arrangement.
Salmon as modified by Chung et al. do not teach forming a bleed stopper structure in the spacer layer in a manner adjoining the cavity region, wherein the bleed stopper structure comprises cutouts, and wherein the cutouts arranged in the bleed stopper structure are configured, during curing the DAF tape element, to guide partly liquefied DAF material into the cutouts and to accommodate it there.  
Fuentes Fig. 9 teaches a layer 112 that comprises cutouts 126 (e.g. bleed channels) adjoining the upper stack to the lower stack, wherein the cutouts arranged in the bleed stopper structure are configured, during curing the DAF tape element, to guide partly liquefied DAF material 142 into the cutouts 126 and to accommodate it there (col. 1, line 66 - col. 2, line 17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Salmon and Chung with 
Regarding claim 12, Salmon as modified by Chung et al. and further modified by Fuentes teaches the method of claim 11. Chung et al. Figs. 3A-3B and [0041] teaches wherein curing the DAF tape element comprises exerting heat and/or mechanical pressure in order to solidify DAF material of the DAF tape element.  
Regarding claim 16, Salmon Fig. 1 discloses a method for producing a stack arrangement, comprising: 
providing a spacer layer 168 in the stack arrangement comprising a component 102 and an associated cavity region 110; 
providing a stack element 112 having a solder element 114 arranged thereon and arranging the stack element having the solder element on the spacer layer 168; 
Salmon does not disclose a DAF (Die Attach Film) tape element arranged thereon the substrate and arranging the stack element having the DAF tape element on the spacer layer; and curing the DAF tape element.  
Chung et al. Figs. 3A-3B and [0041] teaches a stacked arrangement that uses a DAF (Die Attach Film) tape element 144 that is thermally cured after die stacking in order to solidify the material of the die attach film 144. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Salmon with a die attach film as taught by Chung et al. for the purpose of using an alternative way to form a stacked arrangement.

Fuentes Fig. 9 teaches a layer 112 that comprises cutouts 126 (e.g. bleed channels) adjoining the upper stack to the lower stack, wherein the cutouts arranged in the bleed stopper structure are configured, during curing the DAF tape element, to guide partly liquefied DAF material 142 into the cutouts 126 and to accommodate it there (col. 1, line 66 - col. 2, line 17). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Salmon and Chung with bleed channels as taught by Fuentes for the purpose of minimizing the lateral spread of adhesive bleed.
Regarding claim 17, Salmon as modified by Chung et al. and further modified by Fuentes teaches the method of claim 16. Chung et al. Figs. 3A-3B and [0041] teaches wherein curing the DAF tape element comprises exerting heat and/or mechanical pressure in order to solidify DAF material of the DAF tape element.  
Regarding claim 20, Salmon as modified by Chung et al. and further modified by Fuentes teaches the method of claim 16. Fuentes (col. 1, line 66 - col. 2, line 17) teaches wherein the cutouts are formed by a columnar structure in the bleed stopper structure having a multiplicity of spaced apart columns.

Claims 4-8, 13-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon US 2017/0048625 and Chung et al. US 2016/0260695 and Fuentes, US 8,982,577 as applied to claims 2, 11 and 16, further in view Chen et al. 2014/0118975.
Regarding claims 4-8 and 15, Salmon as modified by Chung et al. and further modified by Fuentes teaches the method as claimed in claim 2. The combination of references do not teach wherein the cutouts comprise a rectangular shape, wherein the cutouts comprise a sawtooth shape, wherein the cutouts comprise a tapering shape, wherein the cutouts comprise a curved shape, wherein the cutouts comprise a combination of at least two differently-shaped types of cutouts, wherein the cutouts comprise a curved shape.   
Chen et al. Fig. 1, [0035] teaches a stack arrangement with plural side wall barrier structures 140 that may include a polygonal shape, a circular shape, or an elliptic shape. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try any of the shapes of claims 4-8 and 15 for the bleed stopper structure, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 13-14, Salmon as modified by Chung et al. and further modified by Fuentes teaches the method of claim 11. The combination of references do 
Chen et al. Fig. 1, [0035] teaches a stack arrangement with plural side wall barrier structures 140 that may include a polygonal shape, a circular shape, or an elliptic shape. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try any of the shapes of claims 13-14 for the bleed stopper structure, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 18-19, Salmon as modified by Chung et al. and further modified by Fuentes teaches the method of claim 16. The combination of references do not teach wherein the cutouts comprise a rectangular or triangle shape, wherein the cutouts comprise a curved shape, comprise a sawtooth or tapering shape.  
Chen et al. Fig. 1, [0035] teaches a stack arrangement with plural side wall barrier structures 140 that may include a polygonal shape, a circular shape, or an elliptic shape. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try any of the shapes of claims 18-19 for the bleed stopper structure, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898